Title: From Abigail Smith Adams to John Quincy Adams, 29 August 1814
From: Adams, Abigail Smith
To: Adams, John Quincy



My Dear Son
Quincy August 29th 1814

Hearing that a vessel was fitting out of Nyork to carry dispatches from government, I venture to write a few lines, altho I know not where you are, not having received a line from you of a later date than Febry last, as you will no doubt receive every information from the Secretary of State, of the situation of our Country, of the dangers which surround it, the determination of all parties to defend it; there will be no occasion for me to say much upon a subject so unpleasent, as that the Capital of the Country is invaded by a formidable force, that the Secretary of War has declared that it cannot be defended!! not so says Col S. h That our Soldiers  will fight valently, when ably Led. Chippawa; Bridgewater; and Fort Erie, can attest, of these late successfull Battles, you will certainly receive official accounts.
I will therefore omit all further information, and say to you, what I know will give you pleasure to learn, that your parents are well, altho the decays of  nature and the infirmities of Age increase upon them daily, that your sons are well, and behave well. George is desirious of being fitted to enter colledge the next year. I think him too young, yet I believe it will not do to keep him back. John comes on very well, grows fast and is very active. Your Brother and Family are well.
Col Smith is with us. the call of congress will oblige him soon to leave us. whether they will find it safe to convene at Washington, is yet uncertain, he will not however go, untill Caroline is married; which I expect will be, in a few days—and then she will leave me, to find I hope, a Mother, as well as gain a Husband. all accounts agree, that Mrs de Wint is a most amiable woman, and this son, this only Child is well spoken of by every one and all that I have seen of him, leads me to believe that prospects, need not be fairer, for the mutual happiness of the parties.
What is become of mr S h and Family? not a line of intelligence later from them, than Septr last.
When I can once more get Letters from you, and learn where you are, I shall feel more in spirits to write to you; and to my dear daugther; from whom I have not received a Line for more than a year.
With my Love to her, and to my dear Charles, / I am your truly affectionate / Mother

Abigail Adams